Citation Nr: 1640385	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active military service from April 21, 1971, to August 11, 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a left knee disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that although he injured his left knee playing high school football prior to service, he again injured his left knee during service due to the rigors of basic training.  In a January 2012 statement, he asserted that during basic training, he twisted his left knee and tore ligaments and was seen by the base physician.  In his October 2012 Substantive Appeal, he asserted that he was in the Army for four months and ran, crawled, climbed, squatted, exercised, and anything else required by his drill instructor.  He also reported that when he injured his left knee he stayed in the hospital for two weeks and was then released by the Army.  

The Veteran's service treatment records include October 1970 Reports of Medical Examination and History, conducted for pre-induction.  Under the summary of defects and diagnoses, the examiner noted torn ligaments of the left knee, with pain and swelling.  X-ray examination of the left knee at that time was negative.  At the time of separation from service, the Veteran's August 1971 Reports of Medical Examination and History are silent for any left knee complaints and the examiner noted that there were no significant medical problems while on active duty.

Of record are private treatment records dated in April 2010 indicating that the Veteran presented with left knee pain and swelling, beginning one week prior, and denied prior injury to the left knee.  He was diagnosed with left knee effusion, gouty arthritis.

In an April 2012 VA opinion, the examiner opined that it was less likely that the Veteran's left knee disability was related to his four months of active duty, and that there was no evidence that his pre-existing left knee disorder was aggravated therein.  The examiner based her opinion on the lapse of 41 years, without further progression of symptoms or reports of symptoms, and the lack of service treatment records showing left knee complaints. 

The Veteran's representative, in his September 2016, Informal Hearing Presentation, asserted that the April 2012 VA opinion was inadequate, as the examiner did not consider the Veteran's lay reports as to in-service left knee complaints and post-service left knee treatment.  Indeed, there is no indication that the examiner considered such; and on remand, the AOJ should afford the Veteran a VA examination to determine whether any left knee disorder found present was aggravated during active service.

As discussed above, in the Veteran's October 2012 Substantive Appeal, he reported that when he injured his left knee he stayed in the hospital for two weeks and was then released by the Army.  It is not clear if the Veteran intends to assert that he was hospitalized for two weeks in high school, when he injured his left knee playing football, or during service; as he also reported that he was then released by the Army.  On remand, the AOJ should seek clarification from the Veteran as to such, and if a positive response is received, seek any outstanding in-service hospitalization records.

At the time of the Veteran's January 2012 VA Form 21-4142, Authorization and Consent to Release Information to the VA, he reported that he had been treated by Oconee Memorial Hospital from 1969 to 2011.  Oconee Memorial Hospital submitted private treatment records dated only in April 2010.  The most recent VA treatment records associated with the claims file are dated in August 2012.  On remand, the AOJ should inform the Veteran that Oconee Memorial Hospital did not submit his complete private treatment records and afford him the opportunity to authorize VA to seek such and obtain his updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and inform him that related to his January 2012 VA Form 21-4142, Authorization and Consent to Release Information to the VA, naming Oconee Memorial Hospital as a source of relevant private treatment records dated from 1969 to 2011, the hospital only submitted his April 2010 private treatment records.  Request that he submit an updated VA Form 21-4142, Authorization and Consent to Release Information to the VA, if he wishes VA to attempt to obtain any outstanding private treatment records, those records dated prior to and since April 2010.  Advise him that he may submit any outstanding relevant private treatment records if he so chooses.  Make arrangements to obtain any identified and authorized private treatment records.  

2. Contact the Veteran and request clarification as to his statement, made at the time of his October 2012 Substantive Appeal, indicating that when he injured his left knee he stayed in the hospital for two weeks and was then released by the Army.  Request that he indicate whether the two-week hospitalization to which he referred took place during high school, pre-service, when he injured his left knee playing football, or during service, prior to being released by the Army.  

If the Veteran does not respond, or if he responds that he was hospitalized for two weeks after injuring his left knee during service, make arrangements to obtain any outstanding service treatment records, including clinical records maintained by any hospital, from the National Personnel Records Center (NPRC) and/or any other appropriate source.  

3. Make arrangements to obtain the Veteran's updated VA treatment records, dated since August 2012.

4. Then, afford the Veteran a VA examination of his left knee with an appropriate examiner.  All indicated tests and studies should be conducted.  

The examiner should diagnose all left knee disorders found present.

The examiner should then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's pre-service left knee disorder was aggravated beyond its natural progression by active service, specifically considering his assertions that the rigors of basic training, with running, crawling, climbing, squatting, and exercising, as well any lay and medical evidence of post-service left knee complaints.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinion should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide him with a Supplemental Statement of the Case (SSOC) and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

